Citation Nr: 0306660	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  98-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1986 to February 
1990.  

This case is before the Board of Veterans' Appeals on appeal 
from a March 1998 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1998.  A statement of the 
case was issued in July 1998, and a substantive appeal was 
received in September 1998.  The veteran testified at a Board 
videoconference hearing in March 2000.  This case was 
previously before the Board and was remanded in May 2000.  In 
January 2003, the veteran was advised that the individual who 
conducted the March 2000 Board hearing is not longer at the 
Board.  He was notified that he had the right to another 
Board hearing.  He was also advised that unless he responded 
within 30 days, it would be assumed that he did not want 
another Board hearing.  No response has been received.  


FINDINGS OF FACT

1.  The left knee symptomatology noted during the veteran's 
service was acute in nature and resolved without leaving 
residual disability.

2.  The right knee symptomatology noted during the veteran's 
service was acute in nature and resolved without leaving 
residual disability.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The September 2002 supplemental 
statement of the case informs the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  After reviewing the 
record, the Board believes that there is sufficient competent 
medical evidence already of record to decide the veteran's 
claim and that VA examination is therefore not necessary.  38 
C.F.R. § 3.159(c)(4).  In this regard, although service 
medical records do document both right and left knee symptoms 
during service, subsequent service medical records (which 
document various other medical problems in detail) do not 
document any continuing problems with either knee.  Moreover, 
there is no medical evidence of knee disability for a number 
of years after the veteran's discharge from service.  Under 
these circumstances, any VA examination and medical opinion 
obtained at this time would be speculative given the medical 
evidence already of record.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  The Board notes that the RO 
requested the veteran submit additional medical documents in 
August 2000 and February 2001 letters and the veteran failed 
to respond to this request.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence of record includes service medical records and 
private medical records.  The service medical records 
reference a mild left knee strain due to a ski accident in 
January 1987.  The record noted full range of motion and no 
instability.  The diagnosis was mild medial collateral 
ligament strain.   The service medical records also document 
an injury to the right knee in February 1988.  The record 
noted that the veteran was able to walk and the knee was 
stable.  Some crepitus was noted and he reported having pain.  
An x-ray of the right knee showed no significant 
abnormalities.  The diagnosis was right knee hamstring tendon 
strain and he was placed on restricted duty for three months.  

However, the medical records for the veteran's remaining time 
in service do not document any subsequent complaints relating 
to either knee, although such records do include numerous 
medical notations regarding unrelated complaints.  It 
therefore seems reasonable to conclude that if the veteran 
was suffering continuing left knee or right symptoms, such 
problems would have been documented in subsequent service 
medical records.  The Board also notes that although the 
veteran filed a VA compensation claim in March 1990 for an 
unrelated disorder, he did not reference either knee.  This 
suggests that the veteran himself did not believe that he was 
experiencing disorders of either knee at the approximate time 
of his discharge from service. 

It is also significant that post-service medical records do 
not document problems with either knee until the mid-1990's.  
Private medical treatment records from 1994 to 1997 reflect 
surgery and other treatment for both knees.  These medical 
records also reflect that the veteran reported injuring his 
knees while playing basketball subsequent to service and that 
he sought treatment for a left knee injury after a ski 
accident in January 1997.  

After reviewing the evidence from a longitudinal perspective, 
the Board is compelled to conclude that the knee injuries 
noted during service were acute in nature and resolved 
without leaving residual disability.  The lack of service 
medical records documenting continuing knee problems is 
significant in light of the fact that the veteran did not 
hesitate to seek medical care for other unrelated problems on 
numerous occasions after the times of the left and right knee 
injuries.  He also did not report include any claims based on 
the knees when he filed a VA compensation claim in march 
1990, although it would be reasonable to assume that he would 
do so at that time if he was suffering symptomatology related 
to the inservice knee injuries at that time.  The lack of 
post-service evidence of knee problems for a number of years 
after separation from service further supports a finding that 
the inservice knee injuries resolved and did not result in 
chronic knee disabilities.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
disabilities of the knees.  If follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination as to 
either issue.  38 U.S.C.A. § 5107(b). 



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

